           Case 1:19-cv-01834-AMD-CLP Document 1-7 Filed 03/29/19 Page 1 of 4 PageID  #: 29 866-648-8591
                                                                                TOLL FREE#:
    Alltran Financial, LP
        P.O. BOX 610, SAlJK RAPWS, MN 56379
                                                                                                         Incoming Calls Answered: Mon-Tues- 8am-8pm, Wed- 8am-6pm
                                                                                                                                   Thur-Fri- 8am-7pm, Sat- 8am-12pm
                                                                                                                                         www.Alltransecurepay.com


Alltran Financial, LP File#: 21995277                                                                                                                                               04/10/18
Original Account Number: XXXXXXXXX1479
Original Creditor: Citibank USA N. A.                                                                                                                 Date of Default 01/03/2003
Current Creditor: LVNV Funding LLC
Total Due: $7,197.43




                                                               NOTICE OF JUDGMENT COLLECTION
Dear Larsella Oglesby,
Alltran Financial, LP has been contracted to lead and represent in the collection of the judgment awarded on your Citibank USA N.
A. account. This judgment, judgment number: 91323/08, was awarded on 10/23/2008 and holds a current balance of $7, 197.43.
                       THIS JUDGMENT MAY BE FORWARDED TO AN ATTORNEY FOR EXECUTION
We have been given authorization to negotiate SETTLEMENT terms for SATISFACTION OF THE JUDGMENT entered against
you. Please review the following settlement opportunities to make voluntary resolution of your judgment a reality:

0      Settle your judgment now for a lump-sum of $5,398.07 on your outstanding judgment balance .

       Extend your time and settle your judgment in 12 payments of $509.82 and you have the flexibility of paying the settlement
•      over twelve months.

•      Contact us to discuss your financial situation and a customized payment plan that may be available to you.
        To resolve your debt online, please visit us at www.AIItransecurepay.com.
Take advantage of this opportunity to settle your judgment and avoid the possibility of this judgment being forwarded to an
attorney for execution. Call us at 866-648-8591.
To take advantage of this opportunity to settle your judgment, contact Robert Johnson at 866-648-8591. Please recognize that
interest is accruing 011 your judgment. B.::cause of intetest being added, the arnoum due on the day you pay may be greater. As
long as you haven't made other arrangements to repay this debt, you may be eligible for this offer. If you wish to make a payment
proposal after that time, please call us to discuss it. We are not obligated to renew this offer. The opportunities listed above do
not alter or amend your validation rights as contained in this document.

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice that you
dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment
and mail you a copy of such judgment or verification. If you request this office in writing within 30 days after receiving this notice
this office will provide you with the name and address of the original creditor, if different from the current creditor.




This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                     SEE REVERSE SIDE FOR IMPORTANT INFORMATION

                                                      CUSTOMER SERVICE AND PAYMENT INFORMATION

                                                                             TOLL FREE PHONE AND HOURS:                              SEND MAIL AND/OR PAYMENT TO:
                Pay your bill online!
                                                                                          866-648-8591                               Alltran Financial, LP
                      Visit us at                                          Mon-Tues- 8am-8pm, Wed- 8am-6pm                           PO Box 610
              www.AIItransecurepay.com                                      Thur-Fri- 8am-7pm, Sat- 8am-12pm                         Sauk Rapids, MN 56379

                                                Please detach and return with payment in the enclosed envelope.                                                                   RCP170

               PO Box 1952                                                                     I authorize the following amount to be charged to my credit
               Southgate, Ml 48195-0952                                                        card shown.D       !lEI  0 •       0         0 i'ilm    ltd
                                                                                               Cardholder name:                         Exp. Date: _ __
                                                                                               Account#:     0[]00    [J[]I__jQ                         000[JlJ00[J
               04/10/18                                                                        Amount$:              Signature: - - - - - - - - - -
                                                                                               File Number: 21995277 Balance Due: $7,197.43
                                                                                               Original Account#: XXXXXXXXX1479

                                                                                                            PLEASE SEND ALL CORRESPONDENCE TO:
               1111111 ••• 1.1111····11•1•'11111111111111·11 11111111 11 11111• 111 1•1
               Larsella Oglesby                                                                             ALL TRAN FINANCIAL, LP
               668 Madison St Apt 4B                                                                        P.O. BOX610
               Brooklyn, NY 11221-2140                                                                      SAUK RAPIDS, MN 56379-0610
                                                                                                            "llltJJIIIIJIJJh 11JIJIIIJf1111 1''1'1 1•1111'1'111•••111JI•J 1111'

                                                                     Toll Free#: 866-648-8591                              224183935036
                                                                    www.AIItransecurepay .com                              6255/0003411/0013
             Case 1:19-cv-01834-AMD-CLP Document 1-7 Filed 03/29/19 Page 2 of 4 TOLL
                                                                                PageID   #: 866-648-8591
                                                                                     FREE#: 30
  Alltran Financial, LP                                                         Incoming Calls Answered : Mon-Tues - 8am-8pm, Wed - 8am-6pm
                                                                                                           Thur-Fri- 8am-7pm, Sat- 8am-12pm
       t>.O. BOX 610, SA LI ~ RAPIDS, M N 56379                                                                   www.Ailtransecurepay.com




New York City Department of Consumer Affairs License 1304511, 1304544, 1304538, 2042152. Buffalo License issued by Dept.
of Permit & Inspection Serv. #176446.

Debt collectors in accordance with the Fair Debt Collection Practices Act, 15 U.S.C.§ 1692 et seq., are prohibited from engaging
in abusive, deceptive, and unfair debt collection efforts, including but not limited to:
(i) the use or threat of violence;
(ii) the use of obscene or profane language; and
(iii) repeated phone calls made with the intent to annoy , abuse , or harass.
If a creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt:
1. Supplemental security income, (SSI);
2. Social security;
3. Public assistance (welfare);
4. Spousal support, maintenance (alimony) or child support;
5. Unemployment benefits;
6. Disability benefits;
7. Workers' compensation benefits;
8. Public or private pensions;
9. Veterans' benefits;
10. Federal student loans, federal student grants, and federal work study funds; and
11 . Ninety percent of your wages or salary earned in the last sixty days.




             224183935036
             6256/0003411/0013
Case 1:19-cv-01834-AMD-CLP Document 1-7 Filed 03/29/19 Page 3 of 4 PageID #: 31




                                               PRIVACY NOTICE

  This Privacy Notice is being provided on behalf of each of the following related companies (collectively,
  the "Resurgent Companies"). It describes the general policy of the Resurgent Companies regarding the
  personal information of customers and former customers.

  Resurgent Capital Services L.P.              LVNV Funding, LLC              Ashley Funding Services LLC
  Sherman Acquisition L.L.C.                   PYOD LLC                       SFG REO, LLC
  Resurgent Capital Services PR LLC            Anson Street LLC               Pinnacle Credit Services, LLC
  CACV of Colorado, LLC                        CACH, LLC                      Sherman Originator LLC
  Sherman Originator Ill LLC


  Information We May Collect. The Resurgent Companies may collect the following personal information:
  (1 )information that we receive from your account file at the time we purchase or begin to service your
  account, such as your name, address, social security number, and assets; (2) information that you may
  give us through discussion with you, or that we may obtain through your transactions with us, such as
  your income and payment history; (3) information that we receive from consumer reporting agencies,
  such as your creditworthiness and credit history, and (4) information that we obtain from other third
  party information providers, such as public records and databases that contain publicly available data
  about you, such as bankruptcy and mortgage filings. All of the personal information that we collect is
  referred to in this notice as "collected information".

 Confidentiality and Securjty of Collected Information. At the Resurgent Companies, we restrict access to
 collected information about you to individuals who need to know such collected information in order to
 perform certain services in connection with your account. We maintain physical safeguards (like
 restricted access), electronic safeguards (like encryption and password protection), and procedural
 safeguards (such as authentication procedures) to protect collected information about you .

 Sharing Collected Information with Affiliates From time to time, the Resurgent Companies may share
 collected information about customers and former customers with each other in connection with
 administering and collecting accounts to the extent permitted under the Fair Debt Collection Practices Act
 or applicable state law.

 Sharing Collected Information with Third Parties The Resurgent Companies do not share collected
 information about customers or former customers with third parties, except as permitted in connection
 with administering and collecting accounts under the Fair Debt Collections Practices Act and applicable
 state Jaw.




 224183935036                                                                                          RCP170
 f>?'i71/l0014111001:l
Case 1:19-cv-01834-AMD-CLP Document 1-7 Filed 03/29/19 Page 4 of 4 PageID #: 32
